DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language “a retention feature” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first and second surfaces " in claim 12, line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “first and second surfaces” in the claim or the parent claim 6. 
Claim 15 recites the limitation " the first surface and the second surface" in claim 15, line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a first surface and a second surface” in the claim or the parent claim 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 17 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewenter (US 3064949 A).
Regarding claim 1, Dewenter teaches a blender assembly (Fig. 3), comprising: 
a blender jar (110) having a bottom wall (121), wherein the bottom wall includes first and second surfaces opposing one another, and an interior edge defining an opening (see modified Fig. 3);
a bearing housing (Fig. 3 shows a bearing housing) positioned at least partially within the opening and spaced apart from the first surface of the bottom wall and the interior edge of the bottom wall (see modified Fig. 3 showing the bearing housing); 
a nut (109; modified Fig. 3) operably coupled with the bearing housing and spaced apart from the second surface of the bottom wall (see Fig. 3); and 

    PNG
    media_image1.png
    822
    1067
    media_image1.png
    Greyscale
a gasket assembly (127 – 129; modified Fig. 3) positioned to maintain a spacing of the bearing housing and the nut relative to the bottom wall, wherein the gasket assembly is positioned over the interior edge of the bottom wall (see modified Fig. 3).
Modified Fig. 3
Regarding claim 2, Dewenter teaches the gasket assembly including a first gasket and a second gasket (modified Fig. 3), and wherein the first gasket is positioned between the bearing housing and the first surface of the bottom wall and further positioned between the bearing housing and the interior 
Regarding claim 3, Dewenter teaches the first gasket being integrally formed with the second gasket (see Fig. 13 showing the first and second gaskets are integrally formed).

    PNG
    media_image2.png
    627
    1067
    media_image2.png
    Greyscale
Regarding claim 4, Dewenter teaches one of the bearing housing and the nut including a shoulder configured to retain the gasket assembly (modified Fig. 3’).
Modified Fig. 3’
Regarding claim 5, Dewenter teaches one of the first and second surfaces of the bottom wall including a retention rib (129) configured to retain the gasket assembly (Col. 6, lines 17 – 22).
Regarding claim 6, Dewenter teaches a blender assembly (Fig. 3), comprising:
a blender jar (110) having a bottom wall (121), wherein the bottom wall includes an interior edge defining an opening (see modified Fig. 3); 

a nut (109; modified Fig. 3) positioned exterior of the blender jar and operably coupled with the bearing housing, wherein the nut is spaced apart from the bottom wall by a second spacing (modified Fig. 3’’); 
a first gasket (128) positioned to maintain the first spacing of the bearing housing relative to the bottom wall (modified Fig. 3’’); and 
a second gasket (127) positioned to maintain the second spacing of the nut relative to the bottom wall (modified Fig. 3’’).
Regarding claim 7, Dewenter teaches the first and second gaskets being integrally formed as a single gasket positioned to surround the interior edge of the bottom wall (see Fig. 3 and 13).
Regarding claim 8, Dewenter teaches the bearing housing including a downwardly opening channel extending around a body portion of the bearing housing (see dashed line on left side of modified Fig. 3’’).
Regarding claim 9, Dewenter teaches the first gasket (128) being received within the downwardly opening channel of the bearing housing (modified Fig. 3’’).
Regarding claim 10, Dewenter teaches the nut (109) including an upwardly opening channel (see dashed line on right side of modified Fig. 3’’).
Regarding claim 11, Dewenter teaches the second gasket (127) being received in the upwardly opening channel of the nut (109) (modified Fig. 3’’).
Regarding claim 12, Dewenter teaches one of the first and second surfaces of the bottom wall including a plurality of retention ribs (see lips, 129; modified Fig. 3) configured to retain one of the first and second gaskets.

    PNG
    media_image3.png
    757
    1096
    media_image3.png
    Greyscale
Modified Fig. 3’’
Regarding claim 13, see paragraph # 17 for claim 6 above, additionally Dewenter discloses a retention feature (rib, 129 and shoulders of the housing bearing and the nut forming a retention feature, see modified Fig. 3’’’). 
Regarding claim 14, Dewenter teaches the retention feature being a shoulder extending inwardly from one of the bearing housing and the nut toward the bottom wall (modified Fig. 3’’’).
Regarding claim 15, Dewenter teaches the retention feature being a retention rib (129) extending circumferentially about one of the first surface and the second surface (Fig. 13).


    PNG
    media_image4.png
    658
    1375
    media_image4.png
    Greyscale
Modified Fig. 3’’’
Regarding claim 16, Dewenter teaches the retention rib including a toothed end configured to retain one of the first and second gaskets (lips, 129 have a toothed configuration; Fig. 3).
Regarding claim 17, Dewenter teaches the first and second gaskets are integrally formed as a single gasket (see Fig. 3 and 13).
Regarding claim 19, Dewenter teaches the nut is fixedly coupled with the bearing housing (see Fig. 3).
Regarding claim 20, Dewenter teaches one of the first and second gaskets includes an L-shaped cross-section (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dewenter (US 3064949 A) as applied to claim 13 above, and in view of Emmons (US 3612126 A).
Regarding claim 18, Dewenter teaches a washer (120), but fails to disclose the washer being positioned between the bearing housing and the nut. 
Emmons teaches a washer (68) positioned between bearing housing (42, Fig. 2) and nut (58) (see Fig. 2). Dewenter and Emmons are considered analogous art as they are both in the field of blender apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dickson (US 20160331181 A1) teaches a blender bearing housing.
Grove (US 2328526 A) teaches a juice blender having a bearing housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774